Howell, J.,
dissenting. There are three appeals taken in this case, two by the plaintiff and one by the defendant, F. Laoroix, which hayo been consolidated in'this court. The plaintiff, Mrs. Drouct, instituted this suit to annul the adjudication of certain property belonging to her made by the sheriff to F. Lacroix, under writs of fieri facias issued in two suits against her, on the grounds that no notice of appraisement was given to: her, no appraisement made, as contemplated by law, and the adjudication was made for much less than two-thirds of the value of the said property, and she obtained an injunction enjoining the defendant, La-croix, and the sheriff, from attempting to evict her from the possession of the property. Lacroix moved to dissolve the injunction on the grounds:
■ First — That the securities on the injunction bond are not good and solvent, as the law requires.
Second — That the bond is insufficient in amount and informal.
■ Third — That no such injunction could issue in the premises until plaintiff had deposited in cash to the credit of defendant the amount paid by defendant for the purchase price of the property, the same having been used to pay her debts.
Ho also filed an exception as an answer to the petition, that the plaintiff has no right of action, because the amount of the adjudication was paid to the sheriff according to law, who paid it to the plaintiffs in the two executions, who were mortgage creditors of this plaintiff, thus paying her debts, and she has not paid or tendered the same, which she is bound to do before instituting a suit to annul the adjudication. Goorgo Purves, one of the plaintiffs in the executions, excepted that the petition shows no cause of action against him. The injunction was dissolved, and the plaintiff appealed. The defendant, Lacroix, moved in the lower court to set aside said appeal, on the grounds:
First — That no appeal lies from said judgment, there being no case before the court.
Second — The amount of the bond is insufficient.
Third — The security is not good and solvent as the law directs.
This rule was dismissed, and Lacroix appealed. On the trial of his exception to the petition it was sustained and the suit dismissed, and the plaintiff appealed from said ruling.
The appeal taken by Lacroix from the judgment on his rule to sot aside the appeal taken by the plaintiff can not prevail. The only matter which the lower court can examine after an appeal is granted is in reference to the sufficiency of the surety and the question of execution, and the remedy for error in his ruling on such subjects is not by appeal.
*129As to the- appeals taken by the plaintiff, disposing oí that on tho exception disposes of the whole case. She complains that the exception was improperly tried when she was not present nor represented. If this point was properly reserved so as to be examined by us, the record shows that the exception was regularly fixed and posted for trial, and that notices of trial of exceptions are not given. This was binding on her.
She next complains that there is no evidence in the record to sustain tho allegations of the exception. The record shows that the court heard tho pleadings and evidence, and wo must, I think, either dismiss this appeal because the record is incomplete, which will leave the judgment in force against the plaintiff, or presume (which is the more regular course) that the judge did his duty and rendered the judgment on sufficient evidence. See 15 L. 232. The Code off Practice does not make it essential that the evidence be reduced to writing, but authorizes either party to have it done or provide a statement of facts. Arts. 601, 602.
The primary, principal object of this suit is to annul the adjudication to P. Lacroix, which by law vested the title and possession in him. In New Orleans it is not necessary for the sheriff to take actual possession of real estate to effect a valid seizure and transfer the property by the adjudication. In this case I think the adjudication transferred the property and the legal possession to the adjudicatee, and the presumption, in addition to the evidence on the exception, is that the sheriff did his duty in requiring the bid to be paid and turning it over to the plaintiffs in the executions. Hence the exception was properly sustained.
I therefore dissent.